EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Juan Perez on 3 May 2022.

The application has been amended as follows:

Claim 21: A method of determining a free-cutting position for a workpiece portion that rests on one or more supports, the method comprising:
determining, by a control device of a processing machine, one or more possible tilting edges about which the workpiece portion could tilt;
determining, by the control device and for at least one possible tilting edge, tilting moments that act on the workpiece portion;
predicting, by the control device and using the determined tilting moments, that the workpiece portion would not tilt about at least one possible tilting edge; and
selecting, by the control device, upon predicting that the workpiece portion will not tilt, the free-cutting position for the workpiece portion;
wherein the workpiece portion comprises a portion cut free from a workpiece during a separating processing operation by [[a]] the processing machine;
wherein determining the tilting moments comprises determining at least a first tilting moment that acts on the workpiece portion as a result of a weight force of the workpiece portion, and determining at least a second tilting moment that acts on the workpiece portion as a result of a process force of a fluid acting on the workpiece portion at the free-cutting position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761